            Case 1:20-cv-07191-AJN Document 9 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                12/7/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Josue Romero,                                                          :
                                                                       :
                                    Plaintiff,                         :      20-cv-7191 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Extreme Consciousness, Inc.,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        As noted in Dkt. No. 5, the parties were to have submitted a proposed case management
plan and joint letter at least seven days in advance of the initial pretrial conference. As of the
date of this Order, the Court has not yet received these materials. The parties are hereby
ORDERED to submit their proposed case management plan and joint letter by no later than
December 8, 2020.
        In the joint letter, the parties should advise the Court if they can do without a
conference altogether. If so, the Court may enter a case management plan and scheduling order
and the parties need not appear. If not, the Court will hold the initial pretrial conference by
telephone. The parties and members of the public may access the proceeding by dialing (888)
363-4749 and entering access code 9196964. In either case, counsel should review and comply
with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.

Dated: December 7, 2020                                    __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
